           Case 1:12-cv-00444-JL Document 65 Filed 05/13/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE



Anthony C. Harris

      v.                                          Case No. 12-cv-444-JL

USA



                                      ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated March 17, 2021.            Additionally, finding that

the petitioner has failed to make substantial showing of the

denial of a constitutional right, the court declines to issue a

certificate of appealability.          See 28 U.S.C. § 2253(c)(2); Rule

11, Rules Governing Habeas Corpus Cases Under Section 2254;

First Cir. LR 22.0.


                                           ____________________________
                                           Joseph N. Laplante
                                           United States District Judge

Date: May 13, 2021


Cc: Anthony Harris, pro se
    Seth Aframe, AUSA
